DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 9/7/2021 has been entered.
Allowable Subject Matter
Claims 1-5 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Watanabe (JP 2007099278). Regarding claims 1 and 13 Watanabe discloses a dispenser for aerosol containers (pair of containers 1 and a dispensing head attached the containers via 2, see fig.1) that is attachable to a plurality of aerosol containers of single stem type arranged in parallel (see fig.1; 12 is attached to 2 via 3 and 4 of containers 1) or a single aerosol container of multiple stem type, the dispenser for aerosol containers comprising: a nozzle (22) including a dispensing port for contents (outlet of 22), and integrally connectable to a plurality of stems (22 is attached to both stems 2 via 13-14); and a cover (31, 32, 33, 34) including a support portion (31) integrally connectable to one or more aerosol container bodies (see fig.1, 31 on a pair of aerosol cans 1), and an operating portion (34) connected to the support portion (see fig.2) so as to be vertically swingable (see tilt position of 34 in fig.2B-C), wherein one of the operating portion and the nozzle includes a sliding portion (36 of 34) capable of depressing the nozzle (86 on 23 of 22) to a predetermined depression position (see the predetermined path from 23 to 23a to 21) together with the plurality of stems while sliding on a slid portion provided at an other one of the operating 
In combination with other claimed limitations, Watanabe and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to claim 1, “the support portion of the cover includes a pair of guiding walls forming guiding surfaces facing each other, the nozzle includes a pair of guided convex portions forming guided surfaces guided by the guiding surfaces, each of the pair of guided convex portions includes the slid portion and the vibration generation portion, and -2-Application No. 16/756,444 the operating portion includes a pair of sliding portions that are each the sliding portion; and with regard to claim 13, “the operating portion includes a top plate connected to the support portion so as to be vertically swingable, and a bottom plate fixed to a lower surface of the top plate, and one of the bottom plate and the nozzle includes the sliding portion, and an other one of the bottom plate and the nozzle includes the slid portion and the vibration generation portion”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754